Grant, J.
(after stating the facts). The relator contends that, under the repeated decisions of this court, he is entitled to the relief prayed. He cites and relies upon the following decisions: Hand v. Auditor General, 112 Mich. 597; Wood v. Bigelow, 115 Mich. 123; Hough v. Auditor General, 116 Mich. 663; Carpenter v. Jones, 117 Mich. 91; Kneeland v. Wood, 117 Mich. 174; Kneeland v. Hyman, 118 Mich. 56; Hubbard v. Auditor General, 120 Mich. 505; Thomas v. Auditor General, 120 Mich. 535; Mann v. Carson, 120 Mich. 631; Northrup v. Maneka, 126 Mich. 550; Nowlen v. Hall, 128 Mich. 274; Cole v. Auditor General, 132 Mich. 262; Hoffman v. Auditor General, 136 Mich. 689; Kent v. Auditor General, 138 Mich. 605. It is unnecessary to quote from these decisions. They fully sustain this provision of the law authorizing the auditor general to *48cancel sales and deeds where the original owner has paid his taxes. With the wisdom of that provision we are not concerned. Undoubtedly the legislature desired to give the owner under such circumstances an inexpensive and speedy relief. We have repeatedly in the above decisions recognized this provision as valid. The attorney general concedes its validity. He, however, contends that by section 143 the auditor general is prohibited from taking such action after the expiration of six months given to the owner and taxpayer to appear and either take proceedings to contest the validity of the tax deed, or to pay double the amount of his tax, etc., and obtain a reconveyance.
Prior to the enactment of section 143, we held that no limit of time was fixed by section 98 for the action of the auditor general. Kneeland v. Wood and Mann v. Carson, supra. Did section 143 of the general tax law (Act No. 229, Pub. Acts 1897, amended by Act No. 128, Pub. Acts 1901) repeal the provisions of the law under which the above decisions were rendered as to the time within which the auditor general might act and impose 'a six months’ limitation in all cases ? The language of the statute bars every person personally served, and “every person lawfully chargeable with such notice by registered mail,” etc. Relator acted in good faith, and did all that the law required of him. He was guilty of no laches in not recording his contract. Only an innocent purchaser for value from the bank could defeat his title and rights under his contract of sale. He agreed to pay the taxes, and paid them, and took his receipt, and the township returned the taxes as paid. He was not called upon to take further' action until the receipt of actual notice that his title was in jeopardy. He, having done his duty, had the right to rest upon the assumption that public officials would do theirs. Is he barred from the right of relief ? Is the grantee in an unrecorded deed, or the vendee of an unrecorded contract for the sale of land, barred because his vendor or grantor, when served with notice and having no interest, neglects to inform his grantee or vendee *49that he has received suph notice? We think the statute does not cover such a case. This is not a case where one of two innocent parties must suffer, or where the State will be deprived of its revenue. No party in interest will suffer by the cancellation of the deed. The State and municipalities have received their revenue due from the taxpayer. The taxpayer will retain his land as in justice he ought, and the holder of the tax deed will receive back his money from the State. :
The writ will issue.
Ostrander, Hooker, and Moore, JJ., concurred. Blair, J., concurred in the result.